Citation Nr: 1641223	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  12-27 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability, to include as secondary to the right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Veteran testified at a hearing before the Board in July 2016.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is necessary prior to adjudicating these claims in order to obtain the Veteran's VA treatment records and provide another examination.  At the outset, the Board notes the Veteran's claims file was not available for review during the November 2010 VA examination.  The absence of the claims file does not necessarily render the opinion inadequate.  However, in the instant case, the records document that the Veteran was seen in service for trauma to the right knee in February 1978.  Such could have potential bearing on the appeal.  Moreover, in terms of providing a negative nexus opinion, the examiner's rationale was based solely on the fact that the Veteran had not been seen or treated for his knees since service.  No consideration was given to his report of experiencing chronic knee pain since service.  

In addition, the Veteran reported on his September 2012 VA Form 9 as well as in his July 2016 Board testimony that he was being treated by the VA hospital in Albuquerque, New Mexico for his knees.  He testified he has been treated there for approximately five years.  However, the record includes an August 2016 VA treatment record only.  As any treatment records for the Veteran's knees are essential to the adjudication of these claims, the Board finds a remand is necessary to obtain the records and provide another VA examination with the complete claims file available for the examiner's review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records, including Albuquerque VA treatment records from August 2011 forward and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded another VA examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a. For both the right and left knee, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had onset during the Veteran's service, manifested within one year of separation from service, or was otherwise caused by his service.  Discuss the in-service evidence pertaining to treatment for right knee pain.  Consideration must also be given to the Veteran's report of pain and discomfort since service discharge.  
b. If service connection is found to be warranted for the right knee on a direct basis, provide an opinion as to whether it is at least as likely as not that any left knee disability was (i) caused by the Veteran's right knee disability or (ii) aggravated (permanently worsened beyond the natural progression) by the Veteran's right knee disability.

A complete and thorough rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

